DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions.
Applicant’s amendments to the claims and arguments filed on May 6, 2022 have been received and entered. Claims 1, 11 are amended, while claims 2, 5, 10, 12, 18-30 have been canceled. Claims 1, 3-4, 6-9, 11, 13-17 and 19 are pending in the instant application. 


Election/Restrictions
	Applicant's election with traverse of claims 1-9, 11-19, 21-29 (group I) in the reply filed on September 2, 2021 was acknowledged.  The traversal was on the ground(s) that there is no undue search burden to search invention of group I and II. This was not found persuasive because there would be a serious search and/or examination burden as the process as claimed could be practiced with another vector such as one disclosed in Oca-Cossio, J., et al., (Genetics, 2003.165: 707-720).   The requirement was deemed proper and was therefore made FINAL.
	.
Priority
This application is a continuation of US application no 16/574,685 filed on  09/18/2019, which is divisional of  US15/914566 filed on 3/7/2016, which is continuation of US14/676,846 filed on 04/02/2015, which is a divisional of US application no 14/323,393 filed on 07/03/2014, which is divisional of US application no 11/913,618, filed on 06/05/2008, which is a 371 of PCT/EP2006/005323, filed on 05/03/2006 that claims priority from US provisional application no 60/676,933 filed on 05/03/2005. 

Claims 1, 3-4, 6-9, 11, 13-17 and 19 are under consideration. 

Maintained-Claim Rejections - 35 USC § 112-in modified form
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 remains rejected in modified form under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “the nucleic acid of claim 8” in line 1.  There is insufficient antecedent basis for this limitation in the claim. In the instant claim 8 is directed to an engineered cell and not to the nucleic acid construct. A recitation of “The engineered cells of claim 8, “would obviate the basis of the rejection. Appropriate correction is required. 

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  In the instant case, recitation of 3’UTR of “nucleotides 1167 to 2589 in SEQ ID NO: 25” is duplicate of “nucleotides 1588 to 3010 in SEQ ID NO: 26 “.  A homology search between two sequence show identical 3UTR sequence. It is suggested that applicant should consider deleting  one species from  the claim.   Appropriate correction is required. 

Withdrawn-Double Patenting-in modified form
	Claims 1, 3-9, 11, 13-17 and 19 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9017999 and further in view of Manfredi et al (US Patent application no. 20040072774, dated 4/15/2004, art of record). . In view of Applicants’ terminal disclaimer dated September 23, 2022, the previous rejections are rendered moot and hereby withdrawn.
Allowable Subject Matter
The following claim 1 is drafted by the examiner and considered to distinguish patentably over the art of record in this application, claim 1 is presented to applicant for consideration: 
	An expression vector for the efficient and stable delivery of mitochondrial protein ND4 into the mitochondrion of a mammalian cell, the vector comprising: 
	a mitochondrion-targeting nucleic acid sequence (MTS); 
	a nucleic acid sequence encoding mitochondrial protein ND4 in accordance with a universal genetic code (CDS); and 
	a 3'UTR nucleic acid sequence, located 3' of said CDS, 
	wherein the MTS comprises a nucleic acid sequence encoding the peptide consisting of amino acid sequence as set forth in SEQ ID NO: 46; wherein the CDS nucleic acid sequence encoding mitochondrial protein ND4 is SEQ ID NO: 29.; and wherein the 3'UTR nucleic acid sequence is selected from a group consisting of  forth in SEQ ID NO: 47,  and nucleotides 1588 to 3010 as set forth in SEQ ID NO: 26.

Conclusion
No claims allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632